 



Exhibit 10.3
NOTE: THIS DOCUMENT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST PURSUANT
TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. PORTIONS OF THIS
DOCUMENT FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED HAVE BEEN REDACTED
AND ARE MARKED HEREIN BY “          ”. SUCH REDACTED INFORMATION HAS BEEN FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO THE CONFIDENTIAL TREATMENT REQUEST.
(CONTRACT) [c70974c7097401.gif]

PAGE OF PAGES AWARDICONTRACT 1. THIS CONTRACT IS A RATED ORDER UNDER DPAS (15
CFR 350) 1 I 28 2. CONTRACT (Prsc. Insr. 1denr.l NO. 3..EFFECTIVE DATE 4.
REQUlSlTlONlPURCHASE REQUESTIPROJECT NO. HHS’0100200700032c I 1 6. ISSUED BY
CODE1 ADMINISTERED BY (If other than Item 5J CODE I HHS/OS/OPHEP/OPHEMC 330
Independence Ave, SW, Rm G640 Washington, DC 20201 7. NAuiAND ADDRESS OF
CONTRACTOR (~6...weer, corny, sure rnd ZIP codf?/ 8. DELIVERY
~io~rysPharmaceuticals Inc.t ’ aF o e oRlGlN OTHER (.See bniowl 2190 Parkway
Lake Drive ‘9. DISCOUNT FOR PROMPT PAYMENT Birmingham, AL 35244 N/ A 10. SUBMIT
INVOICES ITEM (4 copies unless other- wise specified) TO THE JFACILITY CODE
ADDRESS SHOWN IN. 5 CODE 1 1. SHIP TOlMARK FOR 12. PAYMENT WILL BE MADE BY CODE
CODE 1 See Paragraph D.l. See Article G.4, .- .,.  _____  , . .. , ,,..,.
....,.. . .. b13. AWHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION: .
114. ACCOUNTING AND APPROPRIATION DATA 0 10 U.S.C. 23041~)1 1 41 U.S.C. 2531~)I
) 158. SUPPLIESISERVICES 15C. QUANTITY 15D.UNIT 15E. UNIT PRIC~ 15F. AMOUNT 15A.
ITEM NO.

 





--------------------------------------------------------------------------------



 



SECTION B—SUPPLIES OR SERVICES AND PRICES/COSTS
B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES
This project from the Department of Health and Human Services (HHS) through the
Office of Public Health Emergency Medical Countermeasures (OPHEMC) within the
Office of Public Health Emergency Preparedness (OPHEP) provides incremental
multi-year funding for cost-reimbursable contracts for the advanced development
of prophylactic and therapeutic drugs against pandemic and seasonal influenza
viral pathogens leading towards U.S.-licensure. The antiviral drugs of interest
may include any compound or drug providing anti-influenza. These may include
synthetic chemical compounds, snRNAi, polyclonal/monoclonal antibody cocktails
or other drugs, which could be used in the treatment and/or prophylaxis to
decrease the morbidity and mortality associated with seasonal and pandemic
influenza. The objective of this project is to facilitate the development and
U.S.-licensure of antiviral drugs effective as prophylactic/therapeutic agents
against influenza virus infection.
B.2. HHSAR 352.232-74 Estimated Cost and Fixed Fee — Incrementally Funded
Contract (Apr 1984)
(a) It is estimated that the total cost to the Government for full performance
of this contract will be $102,661,429, of which the sum of                     
represents the estimated reimbursable costs and                      represents
the fixed fee.
(b) Total funds currently available for payment and allotted to this contract
are                     , of which                                         
represents the estimated reimbursable costs and                      represents
the fixed-fee. For further provisions on funding, see the Limitation of Funds
clause.
(c) It is estimated that the amount currently allotted will cover performance
through                     .
(d) The Contracting Officer may allot additional funds to the contract without
the concurrence of the Contractor
B3. Cancellation Ceiling
(a) This clause does not apply when the contract is fully funded.
(b) The total funding in B.2 (c) includes an amount that covers the cancellation
charge described in FAR 52.217-2, Cancellation Under Multi-year Contracts. The
cancellation charge shall not exceed $                     (insert dollar amount
or express as a percentage of total funding under B.2 (b).

 

Page 2 of 27



--------------------------------------------------------------------------------



 



B.4. CONTRACT LINE ITEM NUMBERS (CLINS)

                          ITEM   SUPPLIES / SERVICES   QTY/UNIT   EST. COST  
FIXED FEE   TOTAL EST. CPFF     0001    
Product Development Plan
(milestone 1)
  1 Job                 0002    
Clinical Development, and Regulatory Licensure Plans
(milestone 2)
  1 Job                 0003    
Feasibility Plan
(milestone 3)
  1 Job                 0004    
Contractor Defined Milestones (milestone 4); See milestone 4 of the Statement of
Work for key elements
  1 Job                 0005    
Technical Progress Reports and Executive Summary
  12 reports
per year                 0006    
Security of Contract Operations and Information Technology Security
  Not Separately
Priced (NSP)   NSP   NSP   NSP     0007    
Final Report
  1 report            

Note: For the purposes of this contract, “United States” and “U.S.” are defined
to include the 50 states, the District of Columbia, Puerto Rico.

 

Page 3 of 27



--------------------------------------------------------------------------------



 



SECTION C — DESCRIPTION/SPECIFICATIONS
C.1 STATEMENT OF WORK
Purpose
The purpose of this contract is to support advanced stage development of new
antiviral compounds for the treatment and prophylaxis of pandemic and seasonal
influenza leading toward submission of a U.S. licensure application and
development of required industrial capacity to support implementation of the
influenza antivirals at full production capacity at or before the onset of a
pandemic. Influenza antivirals shall be produced at one or more Food and Drug
Administration (FDA)-licensed manufacturing facilities and shall provide
sufficient surge capacity to contribute substantially to U.S. and ideally global
antiviral needs during an influenza pandemic.
This advanced development contract is milestone-driven and funding is expected
to occur in phases. Periodic assessments of progress will be conducted by DHHS.
Continuation of effort on initial and subsequent milestones and associated
funding will be based on contractor performance, timeliness and quality of
deliverables, availability of other antiviral drugs and products deemed more
advantageous to the USG, and consultations between the contractor, HHS, and
interagency working group members. This paragraph does not limit the
Government’s rights under contract clauses that include, but are not limited to,
FAR 52.217-2, Cancellation Under Multi-year contracts, and 52.249-6, Termination
(Cost-Reimbursement).
STATEMENT OF WORK
Independently and not as an agent of the government, the contractor shall
furnish all the necessary services, qualified personnel, materials, equipment,
and facilities not otherwise provided by the government as needed to perform the
work described below.
The proposal will include a Contractor Work Plan (CWP) that describes the
activities to be performed in response to the RFP requirements and a single
Gantt chart to include all activities described in the CWP with a time-phased
and task-linked budget. The level of detail contained in the CWP and the
corresponding Gantt chart will be sufficient to facilitate management and
execution of the contract.
Milestones

I.  
Milestone 1: Within three (3) months of contract award, the Contractor shall
provide to the HHS for review and acceptance a milestone-driven Product
Development Plan for development of influenza antiviral drugs. This plan shall
include: a) in vitro and in vivo antiviral testing, b) pre-clinical studies
(already completed) to support clinical evaluation; c) process development and
scale up manufacturing of antiviral compounds; d) clinical and consistency lot
manufacturing for FDA product licensure, e) general clinical development plan
including development and validation of clinical sample assays; f) product lot
release assay development and validation, and g) regulatory master plan for
product licensure. Antiviral agents used in these studies may be produced by the
Contractor or a corporate partner.

II.  
Milestone 2: Within six (6) months of contract award, the Contractor shall
submit to HHS for review and acceptance complete milestone-driven Clinical
Development and Regulatory Licensure Plans to initiate new antiviral
development, clinical studies, as appropriate based on the current stage of
development and as outlined in the development, testing, and manufacturing plan.

  A.  
A pre-clinical testing plan and results that are integrated with the clinical
testing and manufacturing plans using the most current and available information
including consultation with Center for Drug Evaluation and Research (CDER) at
FDA. As this stage of product development should be completed, and then a
detailed summary of the studies and results should be incorporated as an
appendix in the preliminary results section of the technical proposal.

 

Page 4 of 27



--------------------------------------------------------------------------------



 



  B.  
A clinical testing plan that is integrated with the pre-clinical testing and
manufacturing plans using the most current and available information including
consultation with FDA CDER. Clinical trials performed as a result of this
solicitation shall include any of Phase I and Phase 2, trials, as needed to
achieve U.S. licensure. Trials should include children, adults, and the elderly,
as needed, to support licensure for both low and high-risk populations. Given
the duration, cost, and importance of clinical trials, the schedule for each
clinical trial should clearly indicate key outcomes, populations, study sites
and collaborators, analytic strategy, sample size, timelines, and other key
components. If one or more these stages of product development have been
completed, then a detailed summary of the studies and results should be
incorporated as an appendix in the preliminary results section of the technical
proposal.

  C.  
A regulatory plan that is integrated with all products and clinical testing and
manufacturing activities using the most current and available information
including consultation with FDA CDER.

III.  
Milestone 3: Within twelve (12) months of contract award the Contractor shall
provide the USG with the following, as appropriate for the antiviral drug(s)
being developed. A feasibility plan comprehensive of all antiviral drug
descriptions and studies for U.S. licensure as follows:

  (a)  
Mechanism of action, antiviral activity in vitro, and resistance studies such as
drug resistance and cross resistance, immune response.

  (b)  
Pharmacokinetics studies like drug absorption and bioavailability, distribution,
metabolism, elimination,
    (c)  
Animal toxicology studies.

  (d)  
Drug interactions, carcinogenesis, mutagenesis and fertility impairment studies.

  (e)  
Special population studies including pediatric, geriatric groups and groups with
impaired organ functions.
    (f)  
Treatment, prophylaxis, dosage, administration routes, adverse events.
    (g)  
Safety studies in different age group of people.
    (h)  
Seasonal influenza challenge studies

IV.  
Milestone 4: Contractor defined milestones
The Contractor shall provide a work breakdown structure including comprehensive
and integrated timelines (Gantt chart) and major milestones to complete the
remaining the scope of work as relevant given the stage of antiviral development
and evaluation toward product licensure. The Contractor shall propose milestones
at which time data will be presented summarizing results of prior activities and
new plans and protocols that will be submitted for review and approval in order
to guide all subsequent activities. Potential milestones may include FDA
acceptance of an IND application, production of investigational lots of
antiviral drugs validation of QC lot release product methods, validation of
manufacturing processes, stability study programs, consistency lot
manufacturing, completion of clinical trials and progress to a new phase of
antiviral drug evaluation, submission of a licensure application.

 

Page 5 of 27



--------------------------------------------------------------------------------



 



Security of Contract Operations and Information Technology
The work performed for development, manufacture, transport, storage and
distribution will be performed under a detailed security plan that ensures
against theft, tampering or destruction of the specific pertinent
product-related material, equipment, documents, information, and data. The
Contractor shall develop a written Draft Security Plan, for the protection of
physical facilities, using, for example, fencing, controlled access,
surveillance equipment, 2-person integrity rule, tamper evident packaging, and
armed guards. The Contractor shall submit the Draft Security Plan to the
Contracting Officer and Project Officer with the technical proposal. The Draft
Security Plan shall describe the procedures to be utilized to manage and monitor
the general internal operations of the firm and a description of the
Contractor’s facility(ies) in which the work will be performed and related
activity conducted, including work by any subcontractors and consultants. The
Draft Security Plan shall also include the Contractor’s procedures for screening
and background investigations of all employees, subcontractors and consultants
who have access to the development, manufacturing, transport, storage, and
distribution of the product. Such background inquiries and screening should
include, but not be limited to, education, previous employment, fingerprints and
complete criminal history (FBI, state, and local), credit reports, civil
actions, DMV, social security account number verification, drug testing, and
references. Screening data should include the employee’s full name, any aliases,
date(s) of birth, and Social Security numbers and other identifying numbers as
appropriate, e.g., Passport number. (At time of award) The US Government can
audit and review at its discretion the Contractor’s personnel records in order
to confirm compliance with personnel screening and background investigation
requirements. Such access will also include interviews with relevant Contractor
human resources supervisory and hiring personnel.
This plan shall ensure confidentiality, integrity of, and timely access by
authorized individuals to data, information and information technology systems,
consistent with OMB Circular A-130, Appendix III. This plan should also address
the Contractor’s security-related due diligence on public information,
marketing, advertising, including use of web site[s] impacting product and
supply chain security.
This plan shall also include the security measures to be used to protect the
medical countermeasure to be stored at the Contractor’s facility (e.g.,
refrigeration/freezer alarm systems, backup electrical power generator systems,
etc.), and the contingency plan to accommodate any manufacturing and storage
problems caused by natural or man-made disasters, power loss, refrigerant loss,
equipment failures, etc.
The Project Officer and the Information Protection and Systems Security
(IPASS) Coordinator will review the plan and submit comments to the Contractor
within                     after receipt. The Contractor shall revise the
Security Plan, if required, and submit a Final Security Plan to the Government
within                     . Upon completion of all the required security
measures, the Contractor shall supply to the Project Officer a letter certifying
compliance. Performance of work under this contract shall be in accordance with
this written Security Plan.
[END OF STATEMENT OF WORK]
Meetings and conferences:
The Contractor shall participate in regular meetings to coordinate and oversee
the contract effort as directed by the Project Officer. Such meetings may
include, but are not limited to, meetings of all Contractors and subcontractors
to discuss clinical manufacturing progress, product development, product assay
development, scale up manufacturing development, clinical sample assays
development, preclinical/clinical study designs and regulatory issues,; meetings
with individual contractors and other HHS officials to discuss the technical,
regulatory, and ethical aspects of the program; and meetings with technical
consultants to discuss technical data provided by the Contractor. Monthly
teleconferences with the Contractor and subcontractors with HHS officials will
be held at times and dates to be determined to review technical and product
development progress.

 

Page 6 of 27



--------------------------------------------------------------------------------



 



C.2. REPORTING REQUIREMENTS
In addition to those reports required by other terms of this contract, the
Contractor(s) shall submit to the Contracting Officer and the Project Officer
technical progress reports covering the work accomplished during each reporting
period on a periodical basis as established by the Project Officer. These
reports are subject to the technical inspection and requests for clarification
by the Project Officer. These reports shall be brief and factual and prepared in
accordance with the following format:

I.  
Technical Progress Reports: On the fifteenth of each month for the previous
calendar month or within fifteen days past the achievement of prescribed project
milestones, the Contractor shall submit to the Project Officer and the
Contracting Officer. The frequency of Technical Progress Reporting will be
determined by the Contracting Officer and Project Officer after contract award.
The format and type of Technical Progress Report and Executive Summary will be
provided by the Project Officer. Technical Progress Reports will include project
timelines and milestones and summaries of product manufacturing, testing, and
clinical evaluation. A Technical Progress Report will not be required for the
period when the Final Report is due. The Contractor shall submit one copy of the
Technical Progress Report electronically via e-mail. Any attachments to the
e-mail report shall be submitted in Microsoft Word or Word Perfect, Microsoft
Excel, Microsoft Project Manger, and/or Adobe Acrobat PDF files. Such reports
shall include the following specific information:

  A.  
Title page containing Technical Progress Report, the contract number and title,
the period of performance or milestone being reported, the contractor’s name,
address, and other contact information, the author(s), and the date of
submission;

  B.  
Introduction/Background — An introduction covering the purpose and scope of the
contract effort;

  C.  
Progress — The report shall detail, document, and summarize the results of work
performed, test results, and milestones achieved during the period covered. Also
to be included is a summary of work planned for the next reporting period;

  D.  
Issues — Issues resolved, new issues, and outstanding issues are enumerated with
options and recommendations for resolution. An explanation of any difference
between planned progress and actual progress, why the differences have occurred,
and, if project activity is delinquent, then what corrective steps are planned.
Revised timelines are provided.
    E.  
Invoices — Summary of any invoices submitted during the reporting period.

  F.  
Action Items — Summary table of activities or tasks to be accomplished by a
certain date and by whom.

  G.  
Distribution List — A list of persons receiving the Technical Progress report
    H.  
Attachments — Results on the project are provided as attachments

II.  
The Executive Summary, which shall accompany each Technical Progress Report,
will be formatted in Microsoft Power Point presentations and include the
following:

  A.  
Title page containing Executive Title, the contract number and title, the period
of performance or milestone being reported, the contractor’s name and the date
of submission;

  B.  
Project Progress presented as milestone events, test results, tasks, and other
activities achieved during the reporting period as talking point bullets;
    C.  
Project Issues presented headings and each item as a talking point bullet.

III.  
Final Reports — By the expiration date of the contract, the Contractor shall
submit a comprehensive Final Report that shall detail, document, and summarize
the results of the entire contract work. The report shall explain
comprehensively the results achieved. A draft Final Report will be submitted to
the Project Officer for review and revision, then the original, four copies, and
an electronic file containing the Final Report with revisions shall be submitted
to the Project Officer for distribution to the Contracting Officer and the
Program.

 

Page 7 of 27



--------------------------------------------------------------------------------



 



SECTION D—PACKAGING, MARKING AND SHIPPING
D.1. SHIPPING
I. Method of Delivery
Unless otherwise specified by the Contracting Officer or the Contracting
Officer’s representative, delivery of items, to be furnished to the government
under this contract (including invoices), shall be made by first class mail.
II. Addressees — For all contract deliverables.

     
Project Officer
  Contracting Officer
HHS/OPHEP/OPHEMC
  HHS/OPHEP/OPHEMC
330 Independence Avenue SW
  330 Independence Avenue SW
Room G640
  Room G640
Washington, D.C. 20201
  Washington, D.C. 20201

 

Page 8 of 27



--------------------------------------------------------------------------------



 



SECTION E—INSPECTION AND ACCEPTANCE
The Contracting Officer or the duly authorized representative will inspect and
accept materials and services to be delivered under the contract. Contractor
inspector is hereby noted, as the Project Officer and place of inspection will
be the contractor’s facilities. In addition, the following clause is
incorporated by reference:
FAR Clause No.52.246-9, INSPECTION OF RESEARCH AND DEVELOPMENT (SHORT FORM) (APR
1984)

 

Page 9 of 27



--------------------------------------------------------------------------------



 



SECTION F—DELIVERIES OR PERFORMANCE
F.1. PERIOD OF PERFORMANCE
The period of performance of this contract is from the date of contract award to
 _____  after contract award.
Delivery will be required F.O.B. Destination as set forth in FAR 52.247-35,
F.O.B. DESTINATION, WITHIN CONSIGNEE’S PREMISES (APR 1984).
F.2. Technical Report Requirements

              Item   Deliverable   Quantity   Due Date
 
           
1.
  Technical Progress Report   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   1st Report due on/before                     ;
thereafter, due on/before the 15th of the month or milestone following each
reporting period. Not due when Final is due.
 
           
2.
  Executive Summary   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   1st Report due on/before                     ;
thereafter, due on/before the 15th of the month following each anniversary date
of the contract. Not due when Final is due.
 
           
3.
  Final Report   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   Due on/before the completion date of the contract.

 

Page 10 of 27



--------------------------------------------------------------------------------



 



F.3. Contract Deliverables

                  Milestones   Deliverable   Quantity   Due Date
 
               
1.
  Product Development Plan
(milestone 1)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.     .  
 
               
2.
  Clinical Development, and Regulatory Licensure Plans (milestone 2)   Original
— C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.        
 
               
3.
  Feasibility Plan
(milestone 3)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.        
 
               
4.
  Contractor Defined Milestones
(milestone 4)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.        
 
               
5.
  Final Security Plan   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.                        after Governments Final Comments
 
               
6.
  Technical Progress Reports and Executive Summary   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   See section C.2.Reporting requirements.
 
               
7.
  Final Report   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   See section C.2.Reporting requirements.

F.4. STOP WORK ORDER
The following clause is incorporated by reference:
FAR CLAUSE 52.242-15, STOP WORK ORDER (AUG 1989) with ALTERNATE I (APR 1984)

 

Page 11 of 27



--------------------------------------------------------------------------------



 



SECTION G.—CONTRACT ADMINISTRATION DATA
G.1. CONTRACTING OFFICER
1) The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract.
2) The Contracting Officer is the only person with authority to act as agent of
the Government under this contract. Only the Contracting Officer has authority
to: (1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.
3) No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.
G.2. PROJECT OFFICER
The Government’s Project Officer(s) will be identified by modification upon
contract execution.
The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the statement of work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.
G.3. KEY PERSONNEL
Pursuant to HHSAR Clause 352.270-5, Key Personnel, incorporated in Section I of
this contract, the following individuals are considered to be essential to the
work being performed hereunder:

      Name   Title
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Prior to diverting any of the specified individuals to other programs, the
Contractor shall notify the Contracting Officer reasonably in advance and shall
submit justification (including proposed substitutions) in sufficient detail to
permit evaluation of the impact on the program. No diversion shall be made by
the Contractor without the written consent of the Contracting Officer; provided,
that the Contracting Officer may ratify in writing such diversion and such
ratification shall constitute the consent of the Contracting Officer. The
contract may be modified from time to time during the course of the contract to
either add or delete personnel, as appropriate

 

Page 12 of 27



--------------------------------------------------------------------------------



 



G. 4. INVOICE SUBMISSION
Invoices will be submitted in accordance with “Invoice/Financing Request
Instructions” attached to this contract.
G. 5. CONTRACT FINANCIAL REPORT
Financial reports will be submitted to the address specified in Block 7 of face
page of the contract. Normally, reports are due quarterly. Examples of the cost
elements to be reported include the following:
Expenditure Category

  1.  
Direct Labor

  a.  
Principal Investigator
    b.  
Co-Principal Investigator

  2.  
Personnel — Other
    3.  
Fringe Benefits
    4.  
Materials/Supplies
    5.  
Travel
    6.  
Consultant Costs
    7.  
Subcontract Costs
    8.  
Other Direct Costs
    9.  
Clinical Trials Costs
    10.  
Indirect Cost
    11.  
Fee
    12.  
Total Cost

G. 6. INDIRECT COST RATES
Profit making organizations will negotiate provisional and/or final indirect
cost rates with their cognizant Government Audit Agency.
G. 7. POST AWARD EVALUATION OF PAST PERFORMANCE
Interim and final evaluations of contractor performance shall be conducted on
this contract in accordance with FAR 42.15. The final performance evaluation
shall be completed at the time of completion of work. Interim and final
evaluations will be submitted to the Contractor as soon as practicable. The
Contractor will be permitted thirty days to review the document and to submit
additional information or a rebutting statement.

 

Page 13 of 27



--------------------------------------------------------------------------------



 



G.8. GOVERNMENT PROPERTY

a.  
In addition to the requirements of the clause, GOVERNMENT PROPERTY, incorporated
in SECTION I of this contract, the Contractor shall comply with the provisions
of HHS Publication, “Contractor’s Guide for Control of Government Property,”
which is incorporated into this contract byby reference. This document can be
accessed at:
http://www.knownet.hhs.gov/log/AgencyPolicy/HHSLogPolicy/contractorsguide.htm..
Among other issues, this publication provides a summary of the Contractor’s
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract. A copy of this publication is available upon
request to the Contracts Property Administrator.

b.  
Notwithstanding the provisions outlined in the HHS Publication, “Contractor’s
Guide for Control of Government Property,” which is incorporated in this
contract in paragraph a. above, the contractor shall use the form entitled,
“Report of Government Owned, Contractor Held Property” for performing annual
inventories required under this contract. This form is included as an attachment
in SECTION J of this contract.

 

Page 14 of 27



--------------------------------------------------------------------------------



 



SECTION H—SPECIAL CONTRACT REQUIREMENTS
H. 1. HUMAN SUBJECTS
Research involving human subjects shall not be conducted under this contract
until the protocol developed in                      has been approved by DHHS,
written notice of such approval has been provided by the Contracting Officer,
and the Contractor has provided to the Contracting Officer a properly completed
Optional Form 310 certifying Internal Review Board (IRB) review and approval of
the protocol. The human subject certification can be met by submission of the
Contractor’s self designated form, provided that it contains the information
required by the Optional Form 310.
H. 2. HUMAN MATERIALS
It is understood that the acquisition and supply of all human specimen material
(including fetal material) used under this contract will be obtained by the
Contractor in full compliance with applicable State and Local laws and the
provisions of the Uniform Anatomical Gift Act in the United States and that no
undue inducements, monetary or otherwise, will be offered to any person to
influence their donation of human material.
H. 3. ANIMAL WELFARE ASSURANCE
The Contractor shall obtain, prior to the start of any work under this contract,
an approved Animal Welfare Assurance from the Office of Protection from Research
Risks (OPRR), Office of the Director, NIH, as required by Section I-43-30 of the
Public Health Service Policy on Humane Care and Use of Laboratory Animals. The
Contractor shall maintain such assurance for the duration of this contract, and
any subcontractors performing work under this contract involving the use of
animals shall also obtain and maintain an approved Animal Welfare Assurance.
H. 4. CONFIDENTIALITY OF INFORMATION
The following information is covered by HHSAR 352.224-70, confidentiality of
Information (APR 1984):
[redacted]
H. 5. REVIEW AND APPROVAL
The Contractor shall not release any reports, manuscripts, press releases, or
abstracts about the work being performed under this contract without written
approval in advance from the Government.
H. 6. IDENTIFICATION AND DISPOSITION OF DATA
The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (DHHS). DHHS reserves
the right to review any other data determined by DHHS to be relevant to this
contract. The contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.
H. 7. EPA ENERGY STAR REQUIREMENTS
In compliance with Executive Order 12845 (requiring Agencies to purchase energy
efficient computer equipment) all microcomputers, including personal computers,
monitors, and printers that are purchased using Government funds in performance
of a contract shall be equipped with or meet the energy efficient low-power
standby feature as defined by the EPA Energy Star program unless the equipment
always meets EPA Energy Star efficiency levels. The microcomputer, as configured
with all components, must be Energy Star compliant.

 

Page 15 of 27



--------------------------------------------------------------------------------



 



This low-power feature must already be activated when the computer equipment is
delivered to the agency and be of equivalent functionality of similar power
managed models. If the equipment will be used on a local area network, the
vendor must provide equipment that is fully compatible with the network
environment. In addition, the equipment will run commercial off-the-shelf
software both before and after recovery from its energy conservation mode.
H.8. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in DHHS funded programs is encouraged to report such matters to the
HHS Inspector General’s Office in writing or on the Inspector General’s Hotline.
The toll-free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov.
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, DC 20026
H.9. ACKNOWLEDGMENT OF FEDERAL FUNDING

A.  
Section 507 of P.L. 104-208 mandates that contractors funded with Federal
dollars, in whole or in part, acknowledge Federal funding when issuing
statements, press releases, requests for proposals, bid solicitations and other
documents. Contractors are required to state (1) the percentage and dollar
amounts of the total program or project costs financed with Federal money, and
(2) the percentage and dollar amount of the total costs financed by
nongovernmental sources.
     
This requirement is in addition to the continuing requirement to provide an
acknowledgment of support and disclaimer on any publication reporting the
results of a contract funded activity.
  B.  
Publication and Publicity
     
The Contractor shall acknowledge the support of the Department of Health and
Human Service, Office of Public Health Emergency Preparedness, Office of
Research and Development Coordination whenever publicizing the work under this
contract in any media by including an acknowledgment substantially as follows:
     
“This project has been funded in whole or in part with Federal funds from the
Office of Public Health Emergency Preparedness, Office of Public Health
Emergency Medical Countermeasures, under Contract No. HHSO100200700032C.
  C.  
Press Releases
     
Pursuant to Section 508 of Public Law 109-49, the contractor shall clearly
state, when issuing statements, press releases, requests for proposals, bid
solicitations and other documents describing projects or programs funded in
whole or in part with Federal money that: (1) the percentage of the total costs
of the program or project which will be financed with Federal money; (2) the
dollar amount of Federal funds for the project or program; and (3) the
percentage and dollar amount of the total costs of the project or program that
will be financed by nongovernmental sources.

 

Page 16 of 27



--------------------------------------------------------------------------------



 



H.10. NEEDLE EXCHANGE
Pursuant to Section 505 of Public Law 109-49, contract funds shall not be used
to carry out any program of distributing sterile needles or syringes for the
hypodermic injection of any illegal drug. Section 505, however, is subject to
the condition stated in Section 506. Specifically, Section 506 states that after
March 31, 1998, a program for exchanging needles and syringes for used
hypodermic needles and syringes may be carried out in a community if: (1) the
Secretary of Health and Human Services determines that exchange projects are
effective in preventing the spread of HIV and do not encourage the use of
illegal drugs; and (2) the project is operated in accordance with criteria
established by the Secretary for preventing the spread of HIV and for ensuring
that the project does not encourage the use of illegal drugs.
H.11 PRESS RELEASES
Pursuant to Section 508 of Public Law 109-49, the contractor shall clearly
state, when issuing statements, press releases, requests for proposals, bid
solicitations and other documents describing projects or programs funded in
whole or in part with Federal money that: (1) the percentage of the total costs
of the program or project which will be financed with Federal money; (2) the
dollar amount of Federal funds for the project or program; and (3) the
percentage and dollar amount of the total costs of the project or program that
will be financed by nongovernmental sources.
H.12. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES
The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to Executive Order 13224 and Public Law 107-56, prohibit
transactions with, and the provisions of resources and support to, individuals
and organizations associated with terrorism. It is the legal responsibility of
the contractor to ensure compliance with these Executive Orders and Laws. This
clause must be included in all subcontracts issued under this contract.
H.13. MANUFACTURING STANDARDS
The Current Good Manufacturing Practice Regulations (cGMP) (21 CFR Parts
210-211) will be the standard to be applied for manufacturing, processing and
packing of this therapeutic product.
If at any time during the life of the contract, the Contractor fails to comply
with cGMP in the manufacturing, processing and packaging of this therapeutic
product and such failure results in a material adverse effect on the safety,
purity or potency of this therapeutic product (a material failure) as identified
by CBER and CDER, the Contractor shall have thirty (30) calendar days from the
time such material failure is identified to cure such material failure. If the
Contractor fails to take such an action within the thirty (30) calendar day
period, then the contract may be terminated.
H.14. ANTI-LOBBYING PROVISIONS
The contractor is hereby notified of the restrictions on the use of Department
of Health and Human Service’s funding for lobbying of Federal, State and Local
legislative bodies.
Section 1352 of Title 10, United States Code (Public Law 101-121, effective
12/23/89), among other things, prohibits a recipient (and their subcontractors)
of a Federal contract, grant, loan, or cooperative agreement from using
appropriated funds (other than profits from a federal contract) to pay any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress in connection with any of the following covered Federal
actions; the awarding of any Federal contract; the making of any Federal grant;
the making of any Federal loan; the entering into of any cooperative agreement;
or the modification of any Federal contract, grant, loan, or cooperative
agreement. For additional information of prohibitions against lobbying
activities see FAR Subpart 3.8 and FAR Clause 52.203-12.

 

Page 17 of 27



--------------------------------------------------------------------------------



 



In addition, the current Department of Health and Human Services Appropriations
Act provides that no part of any appropriation contained in this Act shall be
used, other than for normal and recognized executive-legislative relationships,
for publicity or propaganda purposes, for the preparation, distribution, or use
of any kit, pamphlet, booklet, publication, radio, television, or video
presentation designed to support, or defeat legislation pending before the
Congress, or any State or Local legislature except in presentation to the
Congress, or any State or Local legislative body itself.
The current Department of Health and Human Services Appropriations Act also
provides that no part of any appropriation contained in this Act shall be used
to pay the salary or expenses of any contract or grant recipient, or agent
acting for such recipient, related to any activity designed to influence
legislation or appropriations pending before the Congress, or and State or Local
legislature.
H.15. POSSESSION, USE AND TRANSFER OF SELECTED BIOLOGICAL AGENTS OR TOXINS
The contractor shall not conduct work involving select agents or toxins under
this contract until it and any associated subcontractor(s) comply with the
following:
For prime or subcontract awards to domestic institutions that possess, use,
and/or transfer Select Agents under this contract, the institution must comply
with the provisions of 42 CFR part 73, 7 CFR part 331, and/or 9 CFR part 121
(http://www.aphis.usda.gov/programs/ag_selectagent/FinalRule3-18-05.pdf), as
required, before using DHHS funds for research involving Select Agents. No DHHS
funds can be used for research involving Select Agents if the final registration
certificate is denied.
For prime or subcontract awards to foreign institutions that possess, use,
and/or transfer Select Agents under this contract, before using DHHS funds for
any work directly involving the Select Agents, the foreign institution must
provide information satisfactory to the DHHS that safety, security, and training
standards equivalent to those described in 42 CFR part 73, 7 CFR part 331,
and/or 9 CFR part 121 at:
(http://www.aphis.usda.gov/programs/ag_selectagent/FinalRule3-18-05.pdf) are in
place and will be administered on behalf of all Select Agent work sponsored by
these funds. The process for making this determination includes inspection of
the foreign laboratory facility by an HHS representative. During this
inspection, the foreign institution must provide the following information:
concise summaries of safety, security, and training plans; names of individuals
at the foreign institution who will have access to the Select Agents and
procedures for ensuring that only approved and appropriate individuals, in
accordance with institution procedures, will have access to the Select Agents
under the contract; and copies of or links to any applicable laws, regulations,
policies, and procedures applicable to that institution for the safe and secure
possession, use, and/or transfer of select agents. An DHHS-chaired committee of
U.S. federal employees (including representatives of select DHHS
grants/contracts and scientific program management, CDC, Department of Justice
and other federal intelligence agencies, and Department of State) will
ultimately assess the results of the laboratory facility inspection, and the
regulations, policies, and procedures of the foreign institution for equivalence
to the U.S. requirements described in 42 CFR part 73, 7 CFR part 331, and/or 9
CFR part 121
(http://www.aphis.usda.gov/programs/ag_selectagent/FinalRule3-18-05.pdf). The
committee will provide recommendations to the OPHEMC Director, DHHS. The
Director (or designee) will make the approval decision and notify the
Contracting Officer. The Contracting Officer will inform the prime contractor of
the approval status of the foreign institution. No DHHS funds can be used for
research involving Select Agents at a foreign institution until DHHS grants this
approval.
Listings of HHS select agents and toxins, and overlap select agents or toxins as
well as information about the registration process for domestic institutions,
are available on the Select Agent Program Web site at http://www.cdc.gov/od/sap/
and http://www.cdc.gov/od/sap/docs/salist.pdf. Listings of USDA select agents
and toxins as well as information about the registration process for domestic
institutions are available on the APHIS/USDA website at:
http://www.aphis.usda.gov/programs/ag_selectagent/index.html and
http://www.aphis.usda.gov/programs/ag_selectagent/ag_bioterr_forms.html .
For foreign institutions, see the NIAID Select Agent Award information:
http://www.niaid.nih.gov/ncn/clinical/default_biodefense.htm

 

Page 18 of 27



--------------------------------------------------------------------------------



 



PART II — CONTRACT CLAUSES
SECTION I — CONTRACT CLAUSES
ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT — FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)
This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html.
I.1. GENERAL CLAUSES
General Clauses for a Cost-Reimbursement Research and Development Contract

             
FAR
  52.202-1   Jul 2004   Definitions
FAR
  52.203-3   Apr 1984   Gratuities (Over $100,000)
FAR
  52.203-5   Apr 1984   Covenant Against Contingent Fees (Over $100,000)
FAR
  52.203-6   Sep 2006   Restrictions on Subcontractor Sales to the Government
(Over $100,000)
FAR
  52.203-7   Jul 1995   Anti-Kickback Procedures (Over $100,000)
FAR
  52.203-8   Jan 1997   Cancellation, Rescission, and Recovery of Funds for
Illegal or Improper Activity (Over $100,000)
FAR
  52.203-10   Jan 1997   Price or Fee Adjustment for Illegal or Improper
Activity (Over $100,000)
FAR
  52.203-12   Sep 2003   Limitation on Payments to Influence Certain Federal
Transactions (Over $100,000)
FAR
  52.204-4   Aug 2000   Printed or Copied Double-Sided on Recycled Paper (Over
$100,000)
FAR
  52.204-7   Oct 2003   Central Contractor Registration
FAR
  52.209-6   Sep 2006   Protecting the Government’s Interests When
Subcontracting With Contractors Debarred, Suspended, or Proposed for Debarment
(Over $25,000)
FAR
  52.215-2   Jun 1999   Audit and Records — Negotiation (Over $100,000)
FAR
  52.215-8   Oct 1997   Order of Precedence — Uniform Contract Format
FAR
  52.215-10   Oct 1997   Price Reduction for Defective Cost or Pricing Data
FAR
  52.215-12   Oct 1997   Subcontractor Cost or Pricing Data (Over $500,000)
FAR
  52.215-14   Oct 1997   Integrity of Unit Prices (Over $100,000)

 

Page 19 of 27



--------------------------------------------------------------------------------



 



             
FAR
  52.215-15   Oct 2004   Pension Adjustments and Asset Reversions
FAR
  52.215-18   Jul 2005   Reversion or Adjustment of Plans for Post-Retirement
Benefits (PRB) other than Pensions
FAR
  52.215-19   Oct 1997   Notification of Ownership Changes
FAR
  52.215-21   Oct 1997   Requirements for Cost or Pricing Data or Information
Other Than Cost or Pricing Data — Modifications
FAR
  52.216-7   Dec 2002   Allowable Cost and Payment
FAR
  52.216-8   Mar 1997   Fixed Fee
FAR
  52.217-2   Oct
1997   Cancellation Under Multi-Year Contracts
FAR
  52.219-8   May 2004   Utilization of Small Business Concerns (Over $100,000)
FAR
  52.219-9   Sep 2006   Small Business Subcontracting Plan (Over $500,000)
FAR
  52.219-16   Jan 1999   Liquidated Damages — Subcontracting Plan (Over
$500,000)
FAR
  52.222-2   Jul 1990   Payment for Overtime Premium (Over $100,000) (Note: The
dollar amount in paragraph (a) of this clause is $0 unless otherwise specified
in the contract.)
FAR
  52.222-3   Jun 2003   Convict Labor
FAR
  52.222-21   Feb 1999   Prohibition of Segregated Facilities
FAR
  52.222-26   Apr 2002   Equal Opportunity
FAR
  52.222-35   Sep 2006   Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans
FAR
  52.222-36   Jun 1998   Affirmative Action for Workers with Disabilities
FAR
  52.222-37   Sep 2006   Employment Reports on Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans
FAR
  52.223-6   May 2001   Drug-Free Workplace
FAR
  52.223-14   Aug 2003   Toxic Chemical Release Reporting (Over $100,000)
FAR
  52.225-1   Jun 2003   Buy American Act — Supplies
FAR
  52.225-13   Feb 2006   Restrictions on Certain Foreign Purchases
FAR
  52.227-1   Jul 1995   Authorization and Consent, Alternate I (Apr 1984)
FAR
  52.227-2   Aug 1996   Notice and Assistance Regarding Patent and Copyright
Infringement (Over $100,000)
FAR
  52.227-11   Jan 1997   Patent Rights — Retention by the Contractor (Short
Form) (Note: In accordance with FAR 27.303(a)(2), paragraph (f) is modified to
include the requirements in FAR 27.303(a)(2)(i) through (iv). The frequency of
reporting in (i) is annual.

 

Page 20 of 27



--------------------------------------------------------------------------------



 



             
FAR
  52.227-14   Jun 1987   Rights in Data — General
FAR
  52.232-9   Apr 1984   Limitation on Withholding of Payments
FAR
  52.232-17   Jun 1996   Interest (Over $100,000)
FAR
  52.232-18   Apr 1984   Availability of Funds
FAR
  52.232-20   Apr 1984   Limitation of Cost (applies when contract is fully
funded)
FAR
  52.232-22   Apr 1984   Limitation of Funds (applies when contract is
incrementally funded)
FAR
  52.232-23   Jan 1986   Assignment of Claims
FAR
  52.232-25   Oct 2003   Prompt Payment, Alternate I (Feb 2002)
FAR
  52.232-33   Oct 2003   Payment by Electronic Funds Transfer—Central Contractor
Registration
FAR
  52.233-1   Jul 2002   Disputes
FAR
  52.233-3   Aug 1996   Protest After Award, Alternate I (Jun 1985)
FAR
  52.233-4   Oct 2004   Applicable Law for Breach of Contract Claim
FAR
  52.242-1   Apr 1984   Notice of Intent to Disallow Costs
FAR
  52.242-3   May 2001   Penalties for Unallowable Costs (Over $650,000)
FAR
  52.242-4   Jan 1997   Certification of Final Indirect Costs
FAR
  52.242-13   Jul 1995   Bankruptcy (Over $100,000)
FAR
  52.243-2   Aug 1987   Changes — Cost Reimbursement, Alternate V (Apr 1984)
FAR
  52.244-2   Aug 1998   Subcontracts, Alternate II (Aug 1998) *If written
consent to subcontract is required, the identified subcontracts are listed in
ARTICLE B, Advance Understandings.
FAR
  52.244-5   Dec 1996   Competition in Subcontracting (Over $100,000)
FAR
  52.244-6   Sep 2006   Subcontracts for Commercial Items
FAR
  52.245-5   May 2004   Government Property (Cost-Reimbursement, Time and
Material, or Labor-Hour Contract)
FAR
  52.246-23   Feb 1997   Limitation of Liability (Over $100,000)
FAR
  52.249-6   May 2004   Termination (Cost-Reimbursement)
FAR
  52.249-14   Apr 1984   Excusable Delays

 

Page 21 of 27



--------------------------------------------------------------------------------



 



             
FAR
  52.253-1   Jan 1991   Computer Generated Forms
HHSAR
  352.202-1   Jan 2001   Definitions — with Alternate paragraph (h) (Jan 2001)
HHSAR
  352.216-72   Oct 1990   Additional Cost Principles
HHSAR
  352.228-7   Dec 1991   Insurance — Liability to Third Persons
HHSAR
  352.232-9   Apr 1984   Withholding of Contract Payments
HHSAR
  352.233-70   Apr 1984   Litigation and Claims
HHSAR
  352.242-71   Apr 1984   Final Decisions on Audit Findings
HHSAR
  352.270-5   Apr 1984   Key Personnel
HHSAR
  352.270-6   Jul 1991   Publications and Publicity
HHSAR
  352.270-7   Jan 2001   Paperwork Reduction Act

I.2. AUTHORIZED SUBSTITUTIONS OF CLAUSES
ARTICLE I.1. of this SECTION is hereby modified as follows:
FAR Clauses 52.219-9, Small Business Subcontracting Plan (September 2006), and
52.219-16, Liquidated Damages—Subcontracting Plan (January 1999) are deleted in
their entirety.
FAR Clause 52.232-20, Limitation of Cost, is deleted in its entirety and FAR
Clause 52.232-22, Limitation of Funds (APRIL 1984) is substituted therefore.
[Note: When this contract is fully funded, FAR Clause 52.232-22, Limitation of
Funds will no longer apply and FAR Clause 52.232-20, Limitation of Cost will
become applicable.]
I.3. ADDITIONAL CONTRACT CLAUSES
This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
contracting officer will make their full text available.
52.215-17 Waiver of Facilities Capital Cost of Money (October 1997)
52.243-2, Changes—Cost Reimbursement (August 1987)

 

Page 22 of 27



--------------------------------------------------------------------------------



 



I.4 Additional Contract Clauses of SECTION I — Added in full text
52.222-39 Notification of Employee Rights Concerning Payment of Union Dues or
Fees.
Notification of Employee Rights Concerning Payment of Union Dues or Fees (Dec
2004)
(a) Definition. As used in this clause— “United States” means the 50 States, the
District of Columbia, Puerto Rico, the Northern Mariana Islands, American Samoa,
Guam, the U.S. Virgin Islands, and Wake Island.
(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants and offices,
including all places where notices to employees are customarily posted. The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included in notices
posted in the plants or offices of carriers subject to the Railway Labor Act, as
amended (45 U.S.C. 151-188)).
Notice to Employees
Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs. Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees. However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.
If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.
For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:
National Labor Relations Board
Division of Information
1099 14th Street, N.W.
Washington, DC 20570
1-866-667-6572
1-866-316-6572 (TTY)
To locate the nearest NLRB office, see NLRB’s website at http://www.nlrb.gov.
(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR Part 470, and
orders of the Secretary of Labor.
(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR Part 470, Subpart B—Compliance Evaluations,
Complaint Investigations and Enforcement Procedures. Such other sanctions or
remedies may be imposed as are provided by 29 CFR Part 470, which implements
Executive Order 13201, or as are otherwise provided by law.
(e) The requirement to post the employee notice in paragraph (b) does not apply
to—
(1) Contractors and subcontractors that employ fewer than 15 persons;
(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor’s employees;
(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;
(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that—
(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and
(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or
(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.

 

Page 23 of 27



--------------------------------------------------------------------------------



 



(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—
(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
20210, or from any field office of the Department’s Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;
(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or
(3) Reproduce and use exact duplicate copies of the Department of Labor’s
official poster.
(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c). For indefinite quantity subcontracts, the Contractor shall include the
substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition threshold. Pursuant
to 29 CFR Part 470, Subpart B—Compliance Evaluations, Complaint Investigations
and Enforcement Procedures, the Secretary of Labor may direct the Contractor to
take such action in the enforcement of these regulations, including the
imposition of sanctions for noncompliance with respect to any such subcontract
or purchase order. If the Contractor becomes involved in litigation with a
subcontractor or vendor, or is threatened with such involvement, as a result of
such direction, the Contractor may request the United States, through the
Secretary of Labor, to enter into such litigation to protect the interests of
the United States.
52.227-14, Rights in Data Alternate II (June 1987)
(g)(2) Notwithstanding paragraph (g)(1) of this clause, the contract may
identify and specify the delivery of limited rights data, or the Contracting
Officer may require by written request the delivery of limited rights data that
has been withheld or would otherwise be withholdable. If delivery of such data
is so required, the Contractor may affix the following “Limited Rights Notice”
to the data and the Government will thereafter treat the data, subject to the
provisions of paragraphs (e) and (f) of this clause, in accordance with such
Notice:
Limited Rights Notice (June 1987)

  (a)  
These data are submitted with limited rights under Government Contract No.
HHSO10020070032C and subcontracts. These data may be reproduced and used by the
Government with the express limitation that they will not, without written
permission of the Contractor, be used for purposes of manufacture nor disclosed
outside the Government; except that the Government may disclose these data
outside the Government for the following purposes, if any; provided that the
Government makes such disclosure subject to prohibition against further use and
disclosure:

(i) Use (except for manufacture) by support service contractors.

  (b)  
This Notice shall be marked on any reproduction of these data, in whole or in
part.

(End of Clause)

 

Page 24 of 27



--------------------------------------------------------------------------------



 



I. 5. Department of Health and Human Services Acquisition Regulations (HHSAR)
(48 CFR Chapter 3) Clauses: Full text of these clauses can be found at
http://www.dhhs.gov/oamp/dap/hhsar.html/
352.223-70, Safety and Health (January 2001)
352.224-70, Confidentiality of Information (April 1984)
352.270-5, Key Personnel (April 1984)
352.270-8, Protection of Human Subjects (January 2001)
Note: The Office for Human Research Protections (OHRP), Office of the Secretary
(OS), Department of Health and Human Services (DHHS) is the office responsible
for oversight of the Protection of Human Subjects and should replace Office for
Protection from Research Risks (OPRR), National Institutes of Health
(NIH) wherever it appears in this clause.
352.270-9, Care of Live Vertebrate Animals (January 2001)

 

Page 25 of 27



--------------------------------------------------------------------------------



 



PART III — LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS
Invoice/Financing Request Instructions (1 page)
Report of Government owned Contractor held property (1 page)
Contractor defined milestones (December 11, 2006, 7 pages)

 

Page 26 of 27



--------------------------------------------------------------------------------



 



SECTION K — REPRSENTATIONS AND CERTIFICATIONS
The following documents are incorporated by reference in this contract:
Annual Representations and Certifications completed and located at the Online
Representations and Certifications Application (ORCA) website. [This includes
the changes if any identified in paragraph (b) of the FAR provision 52.204-8,
Annual Representations and Certifications, contained in the contractor’s
proposal.]

 

Page 27 of 27



--------------------------------------------------------------------------------



 



(CONTRACT) [c70974c7097402.gif]

AMENDMENT OF SOL ’CITATIONIMODIFICAT OF CON R)TRACTI 11 CONTRACT ID CODE PAGE OF
PAGES 1 1 , —1 I I 2. AMENDMENTIMODIFICATION NO: 3 . EFFECTIVE DATE 4.
REQUISITIONIPURC ‘ ‘ 5. PROJECT NO. flf applicable) Ohe (1) NIA NIA 6. ISSUED BY
CODE 7. ADMINISTERED BY (If other than Item 6) CODEI Office of Preparedness and
Response I Office of Medical Countermeasures I U.S. Department of Health and
Human Services 330 Independence Avenue, SW Room G640 Washington, DC 20201 8.
NAME AND ADDRESS OF CONTRACTOR (No., street, county, State andZlP Code) 9A.
AMENDMENT OF SOLICITATION NO. I 198. DATED (SEE ITEM I 1) 10A.MODIFICATION OF
CONTRACT1 ORDER X HHS0100200700032C 10B. DATED (SEE ITEM 13) CODE . 1 FACILITY
CODE 12-29-06 ‘ 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS The
above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receia of Offers is extended, is not extended. Offers must
acknowledge receipt of this amendment prior to the hour and date specified in
the solicitation or as amended, by one of the following methods: (a) BY
Completing Items 8 and 15, and returning copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted: or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment, YOU desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the Solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (Ifreauired) K C :
DOC# TIN# LOC# CAN#1993162 $24,811,973 13. THlS ITEM APPLIES ONLY TO
MODIFICATIONS OF CONTRACTSIORDERS; IT MODIFIES THE CONTRACTIORDER NO. AS
DESCRIBED IN ITEM 14. A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify
authority) THE CHANGES SET FORTH IN ITEM 1 4 ARE MADE IN THE — CONTRACT ORDER
NO. IN ITEM 10A. 1 16. THE ABOVE NUMBERED CONTRACTIORDER IS MODIFIED TO REFLECT
THE ADMINISTRATIVE CHANGES (such as changes inpaying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b). C. THlS
SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: D. OTHER
(Specify type o fmodification and authority) IX FAR 52.232-22, Limitation of
Funds Clause E. IMPORTANT: Contractor [XI is not, [I is’required t o sign this
document and return 2 copies t o the issuing office. 1 4. DESCRlPTlON OF
AMENDMENTIMODIFICATION (Organizedby UCF section headings, includhg so ioit
tlortcontract subject matter where feasjble) PURPOSE: The purpose o f this
modification is t o provide incremental funding: To Modify 8.2. Estimated Cost
and Fixed Fee as reflected on page 2. The contract allotted amount is
$24,811,973 The total contract amount remains unchanged. ($1 02,661,429) The
contract completion date remains unchanged. (December 31, 2010) 15A, NAME AND
TITLE OF SIGNER (Type or print) ( 16A. NAME AND TITLE OF CONTRACTING OFFICER
(Type or,printl FAR (48 CFR) 53.243

 

 



--------------------------------------------------------------------------------



 



(CONTRACT) [c70974c7097403.gif]

BioCryst Contract No. 0100200700032C Modification No. 1 Page 2 mTICLE B12.
ESTIMATED COST and FIXED FEE- paragraphs b., c., and d. are hereby revised as
follows: b. Total funds currently available for payment and allotted to this
contract are increased by $24,811,973 from $77,849,456 to $102,661,429 in order
to fully fund the contract. For further provisions on funding, see the
LIMITATION OF COST Clause referenced in part 11, Contract Clauses. c. .
Reserved. d. Reserved.

 

 



--------------------------------------------------------------------------------



 



(CONTRACT) [c70974c7097404.gif]

AMENDMENT OF SOLlClTATlONlMODlFlCATlON OF CONTRACT 1. CONTRACT ID CODE PAGE OF
PAGES 1 12 I I I 2. AMENDMENT/MODlFlCATlON NO: 13. EFFECTIVE DATE 14.
REQUISITIONIPURC 15. PROJECT NO. (If applicablel Office of Medical
Countermeasures U.S. Department of Health and Human Services 330 Independence
Avenue, SW Room 0 6 4 0 Washington, DC 20201 8. NAME AND ADDRESS OF CONTRACTOR
(No., sweet, county, Slate and ZIP Code) 9A. AMENDMENT OF SOLICITATION NO.
BioCryst Pharmaceuticals, Inc 9B. DATED (SEE ITEM 7 71 21 9 0 Parkway Lake Drive
Binninaharn. AL 36244 I 1OA.MODIFICATION OF CONTRACT1 ORDER X HHS0100200700032C
100. DATED (SEE ITEM 131 CODE FACILITY CODE 0 1-03-07 11. THlS ITEM ONLY APPLIES
TO AMENDMENTS OF SOLICITATIONS The above numbered solicitation is amended as set
foRfl in Item 14. The how and date specified for receipt of Offers is extended,
Is not extended. Offers must acknowledge recelpt of this amendment prior to the
hour and date specified in the solicitation or as amended, by one of the
following methods: la1 BY completing Items 8 and 15, and returning copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; 01 (c) BY separate letter or telegram whlch includes a
reference to the sollcitatlon and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR M E RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment, You desire to change an offer already submlmd, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitatlon and thls .amendment, end is received prior to the
opening hour and dam specified. 12. ACCOUNTING AND APPROPRIATION DATA (If
required) SOCC:-. -. DOC#- — -. TIN#...... LOC#— CAN#-. . .- . . 13. THlS ITEM
APPLIES ONLY TO MODIFICATIONS OF CONTRACTSIORDERS; IT MODIFIES THE
CONTRACTIORDER NO. AS DESCRIBED IN ITEM 14. IA. THlS CHANGE ORDER IS ISSUED
PURSUANT TO: (Specify authorifyl THE CHANGES SET FORTH I N ITEM 14 ARE MADE IN
THE 4 CONTRACT ORDER NO. IN ITEM IOA. B. THE ABOVE NUMBERED CONTRACTIORDER IS
MODIRED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying offlce,
approprlarlon date, etc.1 SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(bl. x C. THlS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO
AUTHORITY OF: Far 1.602-1, FAR 52.243.2 Changes -Cost Reimbursement; HHSAR
352.270-5- Key Personnel D. OTHER (Specify type of modification and authority)
E. IMPORTANT: Contractor [XI is not, 11 is required to sign this document and
return 2 copies to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION
(Organizedby UCFsection heedings, inc/uding solicitarion/contmctsubjact matter
when, feasible) PURPOSE: The purpose of this modification is to 1. Modify
Article F.3. Contract Deliverables to extend the delivery date of Milestone 1
Product Development Plan for six (6) months after contract award. 2. Modify
Article 0.3 Key Personnel The total contract amount remains unchanged.
($102,661,429) The contract completion date remains unchanged. (December 31,
2010) Except as provided herein, all terms and conditions referenced in item 9A
or 10A, as heretofore changed, remains full force and effect. 16A. NAME AND
TITLE OF SIGNER (Type orprint) 116A. NAME AND TITLE OF CONTRACTING OFFICER (Type
orpdnt) $Pure Compliance (RR) Centerhead

 

 



--------------------------------------------------------------------------------



 



(CONTRACT) [c70974c7097405.gif]

NSN 7540-01-1 52-8070 OMB NO. 0990-01 15 STANDARD FORM 30 (REV. 10-83)
Article F.3 Contract Deliverables, are hereby revised as follows Milestones
Deliverable Quantity Due Date 1 Product Development Plan Original -C.O. Six (6)
months after (milestone 1) 2 Copies -P.0 contract award 1 Electronic Copy -P.0
Article 6.3 Key Personnel, are hereby revised as follows:

 

 